Citation Nr: 1745119	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  12-00 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 10 percent for a left knee disability (strain with spurs, including DJD).

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Heath A. Hixson, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)



ATTORNEY FOR THE BOARD

E. Blowers, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from February 1979 to December 1989.  The Veteran also had three years of prior active service, the dates of which have not been verified, but apparently beginning in 1975.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the RO in Roanoke, Virginia, which, in pertinent part, denied an increased disability rating in excess of 10 percent for the Veteran's service-connected left knee disability.  Further, as noted in the Board's May 2015 decision, during the course of this appeal the issue of entitlement to a TDIU was raised pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

This matter was previously before the Board in January 2014 and May 2015.  In each of those decisions the left knee rating issue was remanded to obtain potentially outstanding documentation and to schedule left knee examinations.  Review of the record reflects that the Veteran received adequate left knee examinations and the appropriate outstanding treatment (medical) records were obtained.  As such, an additional remand to comply with the previous remand directives is not required.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran testified before the undersigned Veterans Law Judge at a November 2012 Travel Board hearing in Roanoke, Virginia.  The hearing transcript has been associated with the record.  The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  



FINDINGS OF FACT

1.  For the entire increased rating period on appeal from May 20, 2010, the service-connected left knee disability has more nearly approximated torn (dislocated) semilunar cartilage with frequent episodes of pain and effusion into the joint, painful limitation of flexion of greater than 30 degrees, and painful limitation of extension of less than 20 degrees, with no ankylosis, recurrent subluxation or lateral instability, impairment of the tibia and fibula, or genu recurvatum.

2.  The Veteran is working part time as a bus driver and earns a salary above the poverty threshold.

3.  The Veteran is not rendered unable to obtain (secure) or maintain (follow) substantially gainful employment as a result of service-connected disabilities.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, for the rating period from May 20, 2010, the date of increased rating claim, the criteria for a 20 percent disability rating for dislocation of semilunar cartilage with frequent episodes of pain and effusion into the joint due to a left knee disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5256-5263 (2017).

2.  The criteria for TDIU have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102 , 3.156(a), 3.159, 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  A claim for a TDIU is, in essence, a claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Norris v. West, 12 Vet. App. 413, 420 (1999).

In September 2010, VA issued the Veteran VCAA notice that informed of the evidence generally needed to support a claim for an increased disability rating, what actions needed to be undertaken, and how VA would assist in developing the claim.  The notice was issued to the Veteran prior to the December 2010 rating decision from which the instant appeal arises.  Further, the issues on appeal were readjudicated in a November 2011 statement of the case (SOC) and subsequently issued December 2014 and June 2017 supplemental statements of the case (SSOC); therefore, there was no defect with respect to the timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the duty to assist in this case, as to the left knee rating issue, the Veteran received VA left knee examinations in October 2010, May 2014, and January 2017.  The VA examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  It is not clear whether the record was reviewed by the VA examiners at each examination; however, review of the claims file is not required in this case for purposes of determining whether an increased disability rating is warranted for the service-connected left knee disability on appeal because the reports reflect that necessary testing was conducted, all relevant questions were answered, and the VA examiners relied upon an accurate history and complaints of disability obtained from the Veteran.  See VAOPGCPREC 20-95 (interpreting that the determination as to whether review of prior medical records is necessary in a particular case depends largely upon the scope of the examination and the nature of the findings and conclusions the examiner is requested to provide); Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that a history given by a veteran that has not been found by the Board to be inaccurate is not a basis for discounting an opinion based on that history); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (the claims file is a tool to assist VA examiners to become familiar with the facts necessary to form an expert opinion, it is not a magical or talismanic set of documents).  

As to the issue of entitlement to a TDIU, because the Veteran is currently substantially gainfully employed, remand for an additional examination would not assist the Veteran in substantiating the issue of entitlement to a TDIU.  

All relevant documentation, including VA and private treatment records, has been secured or attempted to be secured, and all relevant facts have been developed.  There remain no questions as to the substantial completeness of the TDIU and left knee disability increased rating issue on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Moreover, concerning the TDIU issue, here, the law and not the evidence is dispositive of the issue, so further VCAA duties do not arise.  In this case, the undisputed facts show that the Veteran is working substantially gainful employment that exceeds the poverty threshold, and there is no contention or suggestion of sheltered employment.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit); Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); Smith (Claudus) v. Gober, 14 Vet. App. 227 (2000), aff'd, 28 F.3d 
1384 (Fed. Cir. 2002); see also VAOPGCPREC 5-2004 (interpreting that VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

Increased Disability Rating for Left Knee Disorder

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2017).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2017).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

VA's Office of General Counsel has provided guidance concerning increased rating claims for knee disabilities.  VA's General Counsel stated that compensating a claimant for separate functional impairment under Diagnostic Codes 5257 and 5003 does not constitute pyramiding.  See VAOPGCPREC 23-97.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban at 262.  In VAOPGCPREC 9-98, VA's General Counsel reiterated that, if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20 (2017).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that pain actually sets in.  See VAOPGCPREC 9-98.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes through the senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

The appropriate diagnostic codes for rating limitation of motion of the right and left knees are Diagnostic Codes 5260 and 5261.  38 C.F.R. § 4.71a.  Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  
38 C.F.R. § 4.71, Plate II.  In VAOPGCPREC 9-2004, the VA General Counsel  interpreted that, when considering Diagnostic Codes 5260 and 5261 together with 
38 C.F.R. § 4.71, a veteran may receive a rating for limitation in flexion only, limitation of extension only, or, if the 10 percent criteria are met for both limitations of flexion and extension, separate 10 percent ratings for limitations in both flexion and extension under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension).

Under Diagnostic Code 5260, limitation of knee flexion is rated 30 percent disabling where flexion is limited to 15 degrees; 20 percent disabling where flexion is limited to 30 degrees; 10 percent disabling where flexion is limited to 45 degrees; and noncompensable where flexion is limited to 60 degrees.  38 C.F.R. § 4.71a.  

Under Diagnostic Code 5261, limitation of knee extension is rated 50 percent disabling where extension is limited to 45 degrees; 40 percent disabling where extension is limited to 30 degrees; 30 percent disabling where extension is limited to 20 degrees; 20 percent disabling where extension is limited to 15 degrees; 
10 percent disabling where extension is limited to 10 degrees; and noncompensable where extension is limited to 5 degrees.  Id.

Diagnostic Code 5257 contemplates "other impairment" of the knee including recurrent subluxation or lateral instability.  Under Diagnostic Code 5257, where impairment is severe, moderate or slight, disability evaluations of 30, 20, and 10 percent are assigned, respectively.  Id.  Diagnostic Code 5262 contemplates impairment of the tibia and fibula, assigning a 40 percent rating for nonunion of the tibia and fibula, and 10, 20, and 30 percent ratings for slight, moderate or marked knee or ankle disabilities.  Id.  

The words "slight," "moderate," "severe," and "marked" as used in the various diagnostic codes are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just" decisions.  38 C.F.R. § 4.6 (2016).

Under Diagnostic Code 5256, ankylosis of the knee that is in the favorable angle in full extension, or is in slight flexion between 0 degrees and 10 degrees, warrants a 30 percent disability rating.  Ankylosis of the knee in flexion between 10 degrees and 20 degrees warrants a 40 percent disability rating.  Ankylosis of the knee in flexion between 20 degrees and 45 degrees warrants a 50 percent disability rating.  Extremely unfavorable ankylosis of the knee, in flexion at an angle of 45 degrees or more, warrants a 60 percent rating.  A 60 percent rating is the maximum schedular disability rating available under DC 5256.  Id.  Ankylosis is the immobility and consolidation of a joint.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).

Diagnostic Codes 5258 and 5259 provide for disability ratings when semilunar cartilage is dislocated and/or removed.  Specifically, a 10 percent rating is assigned for symptomatic removal of semilunar cartilage, and a 20 percent rating is assigned for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  Finally, a 10 percent disability rating is assigned under Diagnostic Code 5263 when genu recurvatum is identified.  38 C.F.R. § 4.71a.

After a review of all the evidence of record, lay and medical, the Board finds that, for the entire increased rating period on appeal from May 20, 2010, the service-connected left knee disability has more nearly approximated torn (dislocated) semilunar cartilage with frequent episodes of pain and effusion into the joint, painful limitation of flexion of greater than 30 degrees, and painful limitation of extension of less than 20 degrees, with no ankylosis, recurrent subluxation or lateral instability, impairment of the tibia and fibula, or genu recurvatum, which warrants an increased disability rating of 20 percent under Diagnostic Code 5258.  38 C.F.R. § 4.71a.

Per the report from the January 2017 VA knee examination, the Veteran's left knee was painful.  Upon examination of the meniscus, the Veteran was found to have a meniscal tear, which the Board finds to be functionally equivalent to dislocation of the meniscus (semilunar cartilage).  Further, the VA examiner noted that the Veteran had frequent episodes of joint effusion into the left knee.  Such evidence approximates the criteria for a 20 percent rating under Diagnostic Code 5258.  38 C.F.R. §§ 4.3, 4.7. 

The Board notes that in the May 2014 VA knee examination, the VA examiner also diagnosed a meniscal tear; however, the VA examiner said that the tear was in the right knee only.  The Board finds this to be a typographical error.  In the January 2017 VA knee examination report, the VA examiner explicitly noted that the Veteran has had no meniscus in the right knee since the 2010 knee replacement surgery.  As the Veteran would not have had any meniscus in the right knee at the time of the May 2014 VA knee examination, the Board finds that the VA examiner intended to note a meniscal tear in the left knee at that time, which further supports the Board's findings that a 20 percent disability rating is warranted for the entire rating period on appeal.

The Board has considered whether a higher disability rating is available under any other diagnostic code.  Further, the Board has also considered whether any other separate compensable ratings may be granted under any other diagnostic code.  The Board has reviewed all the evidence of record, including the VA knee examinations and the available VA and private treatment records.  Such evidence does not reflect that the left knee is ankylosed, that there is malunion or nonunion of the tibia and fibula, or that there is a current diagnosis of genu recurvatum; therefore a separate (or higher) compensable disability rating is not warranted under Diagnostic Codes 5256, 5262, or 5263.  38 C.F.R. § 4.71a.  The Board also finds that that a separate compensable (or increased) disability rating is not warranted under Diagnostic Code 5257 for recurrent subluxation or lateral instability.  At the VA knee examinations the Veteran was not found to have recurrent subluxation or lateral instability in the left knee.  While the VA examiner in January 2017 did report "instability of station" on the Veteran's left side, such instability was not due to the service-connected left knee.  Specifically, upon testing there was no recurrent subluxation or lateral instability in the left knee.  As such, a separate (or increased) disability rating is not warranted under Diagnostic Code 5257.  Id.

Finally, the Board has considered whether separate and/or higher disability ratings can be assigned for painful limitation of motion under Diagnostic Codes 5260 and/or 5261.  Initially, the Board finds that the Veteran is not entitled to separate ratings under both Diagnostic Code 5258 (dislocation of semilunar cartilage) and either Diagnostic Code 5260 (limitation of flexion) or Diagnostic Code 5261 (limitation of extension).  The critical element in permitting the assignment of several ratings under various Diagnostic Codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban, 6 Vet. App. at 261-62.  Diagnostic Codes 5258, 5260, and 5261 all rate based on limitation of motion and knee pain, as a cause of limitation of motion.  In the case of Diagnostic Code 5258, limitation of motion is reflected by the symptoms or findings of pain, locking, and effusion into the joint.  See also Firestein, Kelley's Textbook of Rheumatology 571 (9th ed. 2012) ("locking" is the sudden loss of ability to extend the knee and is usually painful and may be associated with an audible noise, such as a click or pop).  In the case of Diagnostic Codes 5260 and 5261, such limitation of motion is encompassed by the limitation of flexion, including limitation of motion due to pain.  Both diagnostic codes overlap in "locking" as a form of limitation of motion that is usually accompanied by pain; therefore, the diagnostic codes both rate on knee pain and limitation of motion due to pain.  See DeLuca; 38 C.F.R. §§ 4.40, 4.45, 4.59.  Were the Board to grant separate ratings under both Diagnostic Code 5258 and 5260/5261, the Veteran would receive compensation under two different codes for the same manifestations of pain and limitation of motion, which would constitute impermissible pyramiding.  38 C.F.R. § 4.14.  For these reasons, the Veteran is not entitled to separate disability ratings under Diagnostic Code 5258 and 5260 or 5261 for the painful limitation of motion associated with the knee disability.

As separate compensable ratings may not be assigned, the Board's final consideration is whether a higher rating may be assigned under either Diagnostic Code 5260 or 5261.  The Board notes that at the three VA knee examinations the Veteran denied experiencing flare-ups of pain.  Further, review of all the other evidence of record does not reflect flare-ups of pain that limit range of motion beyond the testing numbers available to the Board.  As such, review of all the evidence of record does not reflect that either flexion or extension of the left knee is so limited as to warrant a disability rating in excess of 20 percent under either range of motion diagnostic code.  

The various flexion readings available to the Board do not convey that left knee flexion is so limited as to warrant a disability rating of 20 percent or higher.  As to extension, the Board notes that a VA treatment record from December 2012 reported that the Veteran lacked 15 degrees of extension.  Such a reading is in line with a 20 percent disability rating under Diagnostic Code 5261; however, as there is no evidence of painful flare-ups that could have further limited extension at that time, and as this reading appears to be an outlier compared to other left knee extension readings during the relevant period on appeal, the Board finds that a 20 percent disability rating under Diagnostic Code 5258 is more appropriate at this time.

After a review of all the evidence, both lay and medical, the Board finds that for the entire increased rating period on appeal from May 20, 2010, the service-connected left knee disability has more nearly approximated torn (dislocated) semilunar cartilage with frequent episodes of pain and effusion into the joint, painful limitation of flexion of greater than 30 degrees, and painful limitation of extension of less than 20 degrees, with no ankylosis, recurrent subluxation or lateral instability, impairment of the tibia and fibula, or genu recurvatum.  Pursuant to Diagnostic Code 5258, a 20 percent disability rating (with no higher rating available) is warranted when there is dislocation of semilunar cartilage with frequent episodes of pain and effusion into the joint; therefore, an increased 20 percent disability rating is warranted under Diagnostic Code 5258 from May 20, 2010, the date of claim for an increased rating for the service-connected left knee disability.  38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5258; DeLuca, 8 Vet. App. 202.

The Board has considered whether an increased disability rating was warranted at any point during the one year period prior to May 20, 2010, the date of increased rating claim, for the service-connected left knee disability.  See Hart, 21 Vet. App. 505.  No evidence was received by VA indicating that the Veteran first became entitled to an increased disability rating between May 2009 and May 2010.  As such, the appropriate effective date for the increased disability rating of 20 percent for dislocation of semilunar cartilage is May 20, 2010, the date of claim for increase.  See 38 C.F.R. § 3.400(o) (2017).

Entitlement to a TDIU

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances.  38 C.F.R. § 4.16(a), (b).

If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

If a veteran's disabilities do not meet the objective combined rating percentage criteria of 38 C.F.R. § 4.16(a), it then becomes necessary to consider whether the criteria for referral for extraschedular consideration are met under § 4.16(b) criteria.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Submission to the Director, Compensation and Pension Service, for extraschedular consideration is warranted in all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  38 C.F.R. § 4.16(b).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. 
§§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. 
§ 4.3. 

In Faust v. West, 13 Vet. App. 342 (2000), the United States Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to a TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991). 

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  38 C.F.R. § 4.17(a) (2016).

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).

After reviewing all the evidence of record, the Board finds that the evidence is against a finding that the Veteran's service-connected disabilities prevent obtaining or maintaining substantially gainful employment.  The undisputed evidence demonstrates that the Veteran is currently substantially gainfully employed, and is earning income above the poverty threshold.  There is no evidence, or even contention, suggestive of marginal employment, odd-job employment, or employment at half the usual remuneration.

At the start of the appeals process the Veteran was working part time as a school bus driver.  Per the Veteran's testimony at the November 2012 Travel Board hearing, the Veteran testified that the service-connected back and knee disabilities were negatively impacting the ability to drive the school bus.  

In January 2015, the Veteran filed a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, indicating that the Veteran had ceased working as a school bus driver in May 2014.  Per the Veteran, the service-connected back and knee disorders prevented obtaining or maintaining substantially gainful employment.

The Veteran received a VA knee examination in January 2017.  Per the VA examiner, the service-connected knee disabilities prevented jobs requiring extensive walking, standing, or squatting.  In March 2017, the Veteran submitted a statement indicating that he was once again employed to drive a school bus.  The Veteran submitted a new VA Form 21-8940.  Per the Veteran, this required actual driving of 30 minutes in the morning and 30 minutes in the afternoon.  While the Board acknowledges that a VA examiner found that the Veteran could not do jobs requiring extensive sitting, the Board does not find that 30 minutes of driving, twice a day, is extensive as contemplated by the VA examiner.

In an April 2017 statement, the Veteran advanced that the minimal hours being worked were too hard and that he was only working until VA approved the requested TDIU.  While the Board is sympathetic to the Veteran's desire to stop working due to the service-connected knee and back disabilities, the evidence reflects that the Veteran, who drove a school bus from September 1998 until retiring in May 2014, was able to obtain a new school bus driving job just over a year after retiring from the first job, which the Veteran continues to perform to this day.  Such evidence supports a finding that the service-connected orthopedic disabilities do not preclude substantially gainful employment.

Again, while the Board is sympathetic to the Veteran's statements that the service-connected knee and back disabilities make driving the school bus hard, the schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. 
§ 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2017).  As such, the 60 percent disability rating for the right knee, 10 percent rating for the left knee, and 20 percent rating for the back are intended to compensate for the Veteran's reduced work schedule due to difficulties caused by the disability symptoms.

In April 2017, VA received a VA Form 21-4192 from the Veteran's current employer.  Per the form, in the previous twelve months the Veteran had earned a salary of $16,281.92.  Not only that, but the Veteran had not missed a single day of work due to the service-connected orthopedic disabilities.  Such salary is above the poverty threshold for 2016 ($12,228.00).  The Board notes that the Veteran had reported earning a smaller salary in the past; however, review of the record reflects that the Veteran has either underreported or miscalculated the numbers, and the Board finds the salary listed in the VA Form 21-4192 from the Veteran's current employer to be the more probative evidence.

For these reasons, the Board finds that the evidence demonstrates that the criteria for a TDIU have not been met or more nearly approximated for any period.  While the Veteran was retired for just over a year, he was able to obtain the same type of job (school bus driver), which he continues to work to this day.  In cases such as 

this, where the law is dispositive and the case turns on undisputed fact that the Veteran is engaged in substantially gainful employment that does not involve marginal employment, odd-job employment, or employment at half the usual remuneration, the claim should be denied.  See Sabonis, 6 Vet. App. at 430.


ORDER

From May 20, 2010, an increased disability rating of 20 percent for left knee disability under Diagnostic Code 5258 is granted.

A TDIU is denied.





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


